Manhattan          Case 1:18-cv-05792-PAE Document 153-2 Filed 05/07/21 Page 1 of 5
People with Vision Disability/Square Mile
Per Census Tract
                                                                                                                                                       10463   ¯
2015 - 2019 American Community Survey
                                                                                                                                               10034

       Under 1,000
       1001 - 2000
                                                                                                                                       10040

       2001 - 4000
       4001 - 6000                                                                                                             10033


       Over 6,000

       Park                                                                                                             10032



       Zip Codes
       APS Request                                                                                            10031           10039


       Vision Facilities                                                                                               10030


                                                                                                               10027                   10037




                                                                                                          10026                10035

                                                                                            10025


                                                                                                                      10029                    10035


                                                                                10024

                                                                                              00083
                                                                                                               10128
                                                                                            10028
                                                         10069
                                                                           10023           10075



                                                                                                      10021
                                                                                   10055
                                                              10036
                                                                       10019

                                                                                        10065                         10044
                                                                                        10022

                                                     10018
                                                                                      10017
                                                      10001




                                                      10011                    10016


                                             10014


                                                              10003            10010

                                                                              10009


                                     10007   10013             10012

                              10282
                                                                      10002
                              10281

                             10280             10038
                             10006

                                                 10005
                                             10004

                 10004

                     10004
                                     10004




                                                                       0        0.5           1                   2 Miles
Brooklyn               Case 1:18-cv-05792-PAE Document 153-2 Filed 05/07/21 Page 2 of 5
People with Vision Disability/Square Mile
Per Census Tract
                                                                                                                                                     ¯
2015 - 2019 American Community Survey

       Under 1,000
       1001 - 2000
       2001 - 4000
       4001 - 6000
       Over 6,000
                                                                       11222
       Park
                                                           11249
       Zip Codes
                                                                         11211
       APS Request
                                                                      11251
       Vision Facilities                                                             11206           11237



                                           11201
                                                               11205                                  11221



                                                   11217
                                                                              11216
                           11231                               11238                                      11233
                                                                                           11213                                  11208
                                                                                                                          11207
                                              11215
               11231
                                                                         11225                                11212


                                   11232
                                                                                                                                     11239
                                                                                          11203
                                                                      11226
                                                     11218
                                                                                                                 11236
                  11220

                                    11219                                                                                                    11693

                                                                                   11210

       11209                                 11204            11230

                       11228                                                                      11234




                               11214                                              11229
                                                       11223


                                                                              11235




                               11224




                                                                              0      0.5      1                 2 Miles
                   Case 1:18-cv-05792-PAE Document 153-2 Filed 05/07/21 Page 3 of 5
                                                                                                                                            ¯
                                                                11356            11357
                                                                                                 11360
                           11102 11105                                                                              11363
                                                                         11354
                                         11370                                                      11361
                      11106 11103                11369                                   11358                            11362
                                                                                                                                         11005
                                         11372                           11355
                      11104                              11368
          11109 11101                                                                                       11364                        11004
                                             11373                                                                                         11040
                               11377                                                     11365                                   11426
                                                                                                                                          11001
                                                                         11367                                   11427
                                                     11374                                11366
                                11378
                                                                                                                         11428
                                             11379             11375                     11432           11423
                                                                                                                         11429
                                                                        11415
                                           11385                                 11435
                                                                     11418                   11433          11412
                                                                                                                          11411
                                                     11421                   11419
                                                             11416

                                                              11417                      11436 11434
Queens                                                                        11420
                                                                                                                 11413
People with Vision Disability/Square Mile
Per Census Tract
2015 - 2019 American Community Survey                        11414
                                                                                                                          11422
       Under 1,000                                                                          11430
       1001 - 2000
       2001 - 4000
       4001 - 6000
       Over 6,000                                                       11693                            11096

       Park

       Zip Codes                                                                                                 11691

       APS Request                                                                       11692

       Vision Facilities
                                                             11694



                              11697




                                                         0     0.75    1.5            3 Miles
Bronx
                   Case 1:18-cv-05792-PAE Document 153-2 Filed 05/07/21 Page 4 of 5

People with Vision Disability/SquareMile
Per Census Tract
                                                                                                                                                   ¯
2015 - 2019 American Community Survey

      Under 1,000
      1001 - 2000
      2001 - 4000
      4001 - 6000
      Over 6,000

      Park
       Zip Codes
                                                                             10470
                                                  10471

      APS Request
                                                                                                   10466
      Vision Facilities

                                      10463

                                                                              10467                                                10464

                                                                                                                          10475


                                                  10468                                                10469


                                                                  10458




                                                                                                                                                   10464
                             10453


                                              10457                                   10462                    10461                       10464


                                                                  10460

                     10452



                                        10456                                    10472
                                                                                                                           10465
                                                          10459


                    10451
                                                                                           10473

                                          10455

                                                                   10474


                              10454




                                                                     11370




                                                                             0           0.5       1                   2 Miles
Staten Island
                     Case 1:18-cv-05792-PAE Document 153-2 Filed 05/07/21 Page 5 of 5

People with Vision Disability/SquareMile
Per Census Tract
                                                                                                                                      ¯
2015 - 2019 American Community Survey

      Under 1,000
      1001 - 2000
      2001 - 4000
      4001 - 6000
      Over 6,000

      Park                                                                           !
                                                                                     (
                                                                                              10310
                                                                                                          !
                                                                                                          (   !
                                                                                                              (
                                                     10303                       10302
       Zip Codes
                                                                                                      !
                                                                                                      (

                                                                                                              10301
                                                             !
                                                             (


      APS Request                                                                              !
                                                                                               (


      Vision Facilities
                                                                                                          !
                                                                                                          (

                                                                                                                      10304


                                                                                         !
                                                                                         (
                                             10314
                                                                 !
                                                                 (                                                            10305




                                                                                 !
                                                                                 (
                                                                                             10306
                                             !
                                             (


                                        !
                                        (

                                                                     10308


                                                      !
                                                      (
                                            10312

                                  !
                                  (

                          10309




             10307




                                                      0          0.5         1                 2 Miles
